Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a response to Applicant’s communication filed on February 24, 2022.  Application No. 16/629,722, is a 371 of PCT/GB2018/051954, filed July 10, 2018, and claims foreign priority to United Kingdom Application No. UNITED KINGDOM 1711190.7, filed July 12, 2017.  In a preliminary amendment filed April 4, 2021, Applicant canceled claims 1-14 and added new claims 15-24.  Claims 15-24 are pending.  
Election/Restrictions
Applicant’s election without traverse of the species olexisome for co-administration with tetrahydrocannabinol (THC) in the reply filed on February 24, 2022, is acknowledged.  Claims 15-24 are examined below.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Guy et al., US 2010/0239693 A1, in view of Martin, L., Olexisome, a cholesterol-like neuroprotectant for the potential treatment of amyotrophic lateral sclerosis, 13(8) IDrugs 568-580 (2010)  Guy discloses cannabinoid-containing plant extracts (highly purified) as neuroprotective agents for the treatment of neurodegenerative diseases such as amyotrophic lateral sclerosis (ALS), Alzheimer, Parkinson, Huntington’s disease, etc.  See Guy et al., paras. [0002]-[0021]; see also Id., claims 1-22.  The difference between the method of the prior art and present invention is the co-administration with one or more of riluzole, edaravone, olexisome, talampanel, and ceftriaxone with THC.  
Nonetheless, Martin teaches that olexisome is also used to treat patients with amyotrophic lateral sclerosis (ALS), on its own.  See Martin, p. 568, Abstract.  Accordingly, all the elements of the present invention were known in the art at the time of the invention.  
It would have been obvious for the ordinary artisan to combine THC and olexisome, co-administered, in a treatment for ALS with a reasonable expectation of success.  Both THC an olexisome are used to treat ALS.  Both elements function the same way individually as they would be expected together.  The present invention combines prior art elements according to known methods to yield predictable results.
Conclusion
No claims are allowed. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992. The examiner can normally be reached Monday - Friday, 9:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/Primary Examiner, Art Unit 1625